Civilian pay; promotion; age discrimination. — On January 4,1974, the court issued the following order:
“This case comes before the court on plaintiff’s motion, filed April 5, 1973, and defendant’s cross-motion, filed June 26, 1973, for summary judgment, having been submitted to the court on the briefs of the parties and oral argument by plaintiff, pro se, and counsel for defendant. Upon considera*740tion thereof, it appears that plaintiff has agreed that the facts are essentially not in dispute and to the extent that they are in dispute they are not relevant to his theory of the case. The court decides the case on that basis, and concludes on this record, assuming arguendo without deciding that plaintiff had a judicially enforceable right against age discrimination in promotion, that he has not shown that he was in fact discriminated against or denied promotion because of his age. As for the alleged procedural irregularities, they would not in any event entitle plaintiff to the promotion and monetary relief he seeks but would, even if shown to be significant and relevant, at most entitle him to a further hearing or trial on the facts of the alleged discrimination, a form of relief which he does not seek; accordingly, it is unnecessary to decide whether the alleged irregularities contravened any of plaintiff’s legally enforceable rights.
“it is therefore ordered that defendant’s said cross-motion for summary judgment be and the same is granted, that plaintiff’s motion for summary judgment is denied and that plaintiff’s petition is dismissed.”
Plaintiff’s motion for reconsideration was denied March 1, 1974.